BLODGETT, J.
Heard upon motion for new trial after verdict for plain-tiff for $175.
The action arose from an automobile collision at the corner of Richmond and Friendship streets, Providence, July 6, at 7:45 p. m.
Plaintiff was driving a Dodge touring car on Richmond street toward Weybosset street. Defendant was driving a mail truck on Friendship street toward the post office.
Plaintiff had the right of way as defendant was approaching on plaintiff’s left, and plaintiff testified that he had got well into the intersection of the two streets before being struck by the rear end of defendant’s car, and that he, plaintiff, stopped his car three feet beyond the curb line of Friendship street.
Defendant testified to approaching the intersection on a down grade at second speed and to seeing the car of plaintiff near Clifford street approaching rapidly, and that before he, defendant, could cross Richmond street, plaintiff’s car ran into his car.
Each claims to have sounded warning on approach to intersection and to have heard no warning from the other car. ,
There was testimony on the part of plaintiff which might lead to the conclusion that plaintiff was not familiar with the method of changing speeds of a Dodge car, and that he was not sufficiently familiar with that make of car to render him a safe driver.
All this was submitted to the jury, as well as the position of the cars after the collision. The testimony was conflicting, but if the jury found that plaintiff’s car had reached the intersection and got into the same far enough to have been seen by defendant so that, if defendant had been approaching the same with his car under such control as to be able to stop, the collision would have been avoided, and if the jury believed plaintiff did reach the intersection first, and did stop his car as testified, the plaintiff would not be guilty of contributory negligence, even though unfamiliar with the driving of his car.
The principal facts brought out by the testimony were not such as to render the story of plaintiff unbelievable. The amount of the verdict is not unreasonable.
Motion denied.